Citation Nr: 0915341	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of laceration to the right heel, with 
scar. 

2.  Entitlement to a separate compensable disability rating 
for residuals of laceration to the right heel with damage to 
the Achilles tendon insert.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to July 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2007 from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claims on appeal.

In July 2008, the Veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge; a copy of the hearing transcript is in the record.

In an August 2008 decision the Board disposed of another 
issue on appeal and remanded the increased rating for the 
right heel laceration to the RO for further development.  
Following such development, the RO granted a 10 percent 
rating effective the date of the claim.  Inasmuch as a 
claimant is presumed to seeking be maximum available benefit 
for a given disability, the claim for a higher rating for 
this disorder remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Because the Board is granting a separate 10 percent rating 
for the residuals of shell fragment wound with damage to the 
Achilles tendon insert, the Board has recharacterized the 
issues to reflect this grant.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran's right heel scar is superficial, with 
tenderness and pain, but does not result in any restricted 
motion, nor does it exceed 12 square inches.  

2.  The Veteran's right heel laceration with damage to the 
Achilles tendon insert results in moderate disability to 
Muscle Group X.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of laceration of the right foot, with 
scar, have not been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.2, 
4.7, 4.118; Diagnostic Code 7804 (2008).  

2.  The criteria for a disability rating of 10 percent for 
right heel laceration, with damage to the Achilles tendon 
insert, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.40, 4.73 including Diagnostic Code 5310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In the present case, prior to adjudicating the claim in April 
2007, a duty to assist letter was sent in October 2006 that 
addressed the increased rating claim on appeal.  This letter 
satisfied the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) and informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.   He was also asked to submit 
evidence and/or information in his possession to the RO.   
Furthermore, this letter provided the above-described notice 
to the Veteran that he needed to present evidence showing his 
disability had worsened, to include discussion of the 
applicability of relevant Diagnostic Codes ranging from 
noncompensable to 100, as well as describing the specific 
examples of lay and medical evidence as set forth in Vasquez-
Flores, supra.  The Veteran was informed that competent lay 
statements describing symptoms, information regarding any 
medical and hospitalization records the Veteran had not 
recently told the VA about, employer statements, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
Additional notice was sent in November 2008, which again 
advised him about the criteria for an effective date and lay 
evidence to substantiate his increased rating claim.  

Even if the notice was deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
Veteran is not shown to be prejudiced in this matter.  The 
April 2007 rating and the August 2007 statement of the case 
discussed at length the level of disabilities needed for an 
increased rating for residuals of a gunshot wound, and 
provided the criteria for scars, as well as muscle injuries.  
The Veteran throughout the course of this appeal, including 
at the time of his July 2008 hearing, discussed in detail 
functional limitations such as weakness and pain affecting 
his right heel.  Based on the above, any potential notice 
deficiencies do not affect the essential fairness of the 
adjudication.  The issue was readjudicated and a supplemental 
statement of the case was issued in February 2009.  For this 
reason, no further development is required regarding the duty 
to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in December 2008 provided current assessments of 
the Veteran's condition based not only on examination of the 
Veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
addressed in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating Right Heel Laceration

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.     

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

With respect to disabilities involving the musculoskeletal 
system, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. § 
4.45.  It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2008).

In this matter a 10 percent rating has been granted while 
this appeal was pending and the rating was based on the right 
heel scar being tender and painful.  The Board will also 
consider other applicable Diagnostic Codes in this matter to 
include those governing muscle injuries and/or neurological 
dysfunction as warranted by the facts in this matter.  While 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited 
pursuant to 38 C.F.R. § 4.14, when a Veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  The pertinent history is as follows.  

Service treatment records reveal that the Veteran was wounded 
in action on April 18, 1945 when he was struck by mortar 
fragments.  Among the injuries received was a penetrating 
wound to the heel as well as a left leg wound, with the 
wounds initially described on April 19, 1945 as moderately 
severe.  The clinical records from February 18, 1945 to April 
11, 1945 reflect that his treatment course for the heel wound 
on the day he was wounded included debridement and irrigation 
and dressing with Vaseline gauze and pressure dressing, with 
cleaning and redressing the following day.  He was also 
administered penicillin.  X-rays from February 22, 1945 
revealed the right heel to have a foreign body in the os 
calcis, described as an irregularly shaped metallic foreign 
body in the postero medial soft tissues of the heel with no 
fracture noted.  On hospitalization in March 1945 he was 
noted to have a very small granulating wound on the right 
side which was clean.  The right heel wound was repeatedly 
described throughout March and April 1945 as a wound 
lacerated heel right medial aspect, and "mild" in nature.  
The final summary prior to being furloughed on April 19, 1945 
was wound, lacerated medial aspect, right heel, mild, 
incurred in line of duty.  It was described as healed.  He 
underwent physical therapy in June through early July 1945 
and reached a plateau in improvement.  His right heel shell 
fragment wound continued to be described as laceration to the 
medial aspect of the right heel, mild. 
 
There is no indication in these service treatment records 
that his right heel wound had infection or sloughing and much 
of the treatment centered on his severe left leg wound with 
its complications.

Service connection for the right heel wound was granted in a 
January 1951 rating decision which assigned an initial 
noncompensable rating.  The medical records and examination 
reports obtained in conjunction with this rating and prior to 
2001 did not address right heel complaints.  The current 
claim on appeal was filed in October 2006.

A September 2001 VA examination primarily addressed left leg 
symptoms related to a gunshot wound in that leg, but did 
include some findings pertinent to the right heel wound.  At 
the time of this examination he reported having shrapnel 
removed from the right heel and reported right heel soreness 
and occasional swelling around the ankle.  He felt as though 
there was some shrapnel in the right heel.  The pain was 
chronic and he reported walking caused it to feel like there 
was a foreign body in the heel.  He denied any giving way of 
the right ankle and did not use any corrective shoe or cane.  
Physical examination revealed no muscle atrophy and 5/5 
strength in both legs.  The right foot had a small 1 
centimeter scar along the posterior aspect of the tendo 
calcaneous with a 1/8th defect.  No pain on palpation was 
noted.  The scar was slightly lighter than the surrounding 
area.  There was no keloid formation or adhesion.  His feet 
were warm and dry with no edema, no weakness or joint 
deformity.  Horizontal and vertical arches were intact and 
there was no clawfoot, hammertoes, lesions, callosities or 
hallux valgus.  The X-rays of the right foot revealed no bony 
or joint abnormalities with normal soft tissues.  There was 
no radiopague foreign body seen in the soft tissues.

The only available VA treatment records submitted in 
conjunction with this claim are records from 2007 which do 
not specifically reflect findings or complaints regarding the 
right heel.  A February 2007 record addressing a medication 
request revealed no active problems to list and his 
reassessed pain level was zero.  A July 2007 record revealed 
on review of systems that he had no limb weakness or limb 
numbness.  His pain level again was at zero.  

A March 2007 VA heel examination said that the scar itself on 
the right heel did not bother him, but there was pain deep in 
the bone in the same location.  It flared up at times, 
averaging about once every 2 weeks.  The pain would then last 
a day or 2 and was described as arthritis type pain.  The 
level was to 4-5 and was exacerbated by prolonged walking or 
standing.  He took no medications for pain.  X-rays of the 
right foot in 2001 showed no presence of foreign body noted.  
Physical examination revealed the scar located medially 
approximately 1.5 centimeters from the insertion base of the 
right Achilles tendon.  The scar was barely visible but was 
noticeable because of the depressed area of roughly 0.5 by 
0.5 centimeters and about 0.2 centimeters in depth.  The 
maximum width was 0.1 centimeters and maximum length was 0.5 
centimeters.  There was no tenderness to palpation.  There 
was adherence to the underlying tissue and minimal soft 
tissue damage.  There was no loss of motion or loss of 
function and no skin ulceration or breakdown over the scar.  
No photos were taken.  The diagnosis was status post shrapnel 
fragment wound minimally disfiguring, not limiting 
functionally, not retracting, not painful, non tender and 
healed.  Although pain was present intermittently in that 
location it was felt deep inside the bone.

The Veteran testified at his July 2008 videoconference 
hearing that he is bothered walking on unlevel ground or on 
stairs because the movement causes pain in the ankle region 
in the Achilles tendon area.  He described the pain as 
radiating in the right ankle area and also reported swelling 
in the ankle.  He testified as to having the ankle become 
fatigued and giving out.  His representative clarified that 
the area of pain was not in the same region as the laceration 
scar, but was further inside the foot.

The report of a December 2008 VA examination to address the 
right foot, right ankle and right heel scar included review 
of the claims file.  His medical history included shrapnel 
injury to the medial aspect of his right calcaneus.  He was 
unsure of the details.  He also was unsure of other treatment 
modalities at the time of injury in February 1945.  His pain 
was described as mainly over the medial aspect of the 
calcaneus where the Achilles tendon inserts at the calcaneus.  
He had some tenderness around that area, worse when weight 
bearing on his heel.  He described flare-ups when he has been 
on his foot for a long period of time which caused increases 
in his pain.  He also had numbness over both the medial and 
lateral aspect of the calcaneus.  He did not use any 
orthotics or brace for the ankle.  He could walk for 15 
minutes or 1-2 blocks.  He had no other surgeries other than 
the initial probing in 1945.  He had some physical therapy 
with limited relief.  He said it affected his activities of 
daily living because he has difficulty walking around and 
doing things with his wife.  However, it did not affect his 
ability to be employed because he was retired and not seeking 
employment.  

Physical examination of the right ankle showed 0-20 degrees 
dorsiflexion and 0-45 degrees of plantar flexion.  He had 
pain on the last 10 degrees of plantar flexion and pain 
throughout the range of dorsiflexion.  There was no increased 
pain or decreased motion with repetitive motion.  His ankle 
joint was stable to varus and valgus stressing.  There was no 
crepitus noted on range of motion.  The pain that was 
experience with ankle motion was primarily in the calcaneus 
in the posterior aspect at the insertion of Achilles tendon.  
There was tenderness to palpation over the Achilles tendon as 
it inserted at the calcaneus.  There was also a scar on the 
medial aspect of the calcaneus which would be further 
addressed on scar examination.  There was some mild numbness 
medially inferior to the scar in the distribution of the 
medial calcaneal nerve.  There was also some numbness in the 
lateral boarder of the foot in the area of the aural nerve. 

Examination of the scar revealed a very small scar over the 
medial aspect of the calcaneus at the junction of the 
Achilles tendon insert with the calcaneus.  It was 
approximately 5 millimeters by 4 millimeters and was the same 
color as the overlying skin.  It was dimpled and appeared to 
be fixed to the underlying tissues slightly.  There was 
marked tenderness to palpation at the level of the scar, 
described as exquisitely tender.  There was also tenderness 
to palpation throughout the Achilles tendon insertion 
underneath the scar.  The scar appeared stable and there was 
skin overlying it in good condition and identical to the 
other skin.  The scar did appear to be deep and there was 
some underlying soft tissue damage.  There was no 
inflammation or edema and no induration around the scar.  The 
skin texture was normal.  There was no limitation of motion 
due to the scar.  

Right ankle X-rays showed a normal boney alignment.  The only 
abnormality was that there may be some changes in the 
superior pole of the calcaneus at the insertion of the 
Achilles tendon which may have been secondary to a 
projectile.  Otherwise the X-ray was normal.

The assessment was that the ankle joint itself was normal.  
There was some tenderness to palpation along the Achilles 
tendon insertion and mild insertional Achilles tendonitis.  
He also had painful scar on the medial aspect of the right 
foot as previously described.  He also had paresthesias of 
the sural nerve at the level of the ankle joint as well as 
the medial calcaneal nerve.  The examiner's discussion was 
that given the location of the patient's injury it is likely 
that whatever projectile caused this wound could have damaged 
the insertion of the Achilles tendon which has caused a 
chronic insertional Achilles tendonitis over tendonosis.  
This could be responsible for a lot of the Veteran's pain 
that he is referring to as ankle pain, but in fact is 
posterior hind foot pain or posterior ankle pain at the 
location of the Achilles insertion.  There was also some 
numbness that he described that could have been from a 
projectile injury or from other causes as well and painful 
scar as described. 

The examiner discussed the Deluca, supra, provisions and 
speculated that although the Veteran had the above described 
examination this day, it was conceivable that he would have 
increased pain after being on his feet for long periods of 
time.  It was not feasible however to attempt to express any 
of this in terms of additional limitation of motion as these 
matters cannot be determined with any degree of medical 
certainty. 

The Veteran's right heel laceration is currently rated as 10 
percent disabling for the scar which was described as tender 
and painful.  Scars, other than of the head, face, or neck, 
are to be rated under Diagnostic Codes 7801 to 7805.  Under 
Diagnostic Code 7801, which governs scars, other than the 
head, face, or neck, that are deep or cause limited motion, a 
10 percent evaluation is assignable when the area or areas 
exceed six square inches (39 square centimeters).  A 20 
percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters). 38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.).  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7804.

Based on a review of the evidence, the Board finds a rating 
in excess of 10 percent disabling is not warranted for the 
right heel scar as it is not shown to exceed 12 square inches 
(77 square centimeters) and is no more than superficial in 
nature.  The scar itself is said not to limit motion or 
function and thus a rating in excess of 10 percent disabling 
is not warranted for the scar of the left heel which is 
tender and painful.

However, as the evidence does reflect other disability 
affecting the right heel beneath the scar, to include tendon 
involvement at the base of the Achilles tendon insert at the 
calcaneus, the Board finds that consideration of a separate 
rating under the criteria for muscle injuries is warranted.  
See Esteban, supra. 

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56.  The criteria consist of 
the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intramuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles 
involves a through-and-through or deep penetrating wound due 
to a high-velocity missile, or a large or multiple low-
velocity missiles, or the explosive effect of a high-velocity 
missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intramuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intramuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

The rating for the disability is most appropriately assigned 
under 38 C.F.R. § 4.73, DC 5310 (limitation of function of 
muscle group X).  Muscle Group X governs movements of the 
forefoot and toes and propulsion thrust in walking.  The 
muscles of Muscle Group X are divided into two groups, the 
plantar and the dorsal muscles.

The muscles of the plantar aspect of the foot consist of (1) 
Flexor digitorum brevis; (2) abductor hallucis; (3) abductor 
digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) 
flexor hallucis brevis; (7) adductor hallucis; (8) flexor 
digiti minimi brevis; (9) dorsal and plantar interossei.  
Other important plantar structures are the plantar 
aponeurosis, long plantar and calcaneonavicular ligaments, 
tendon of posterior tibial, peroneus longus, and long flexors 
of the great and little toes.

The rating criteria for Diagnostic Code 5310 are:  a rating 
of 0 percent for slight limitation of function, a rating of 
10 percent for moderate limitation of function, a rating of 
20 percent for moderately severe limitation of function, and 
a rating of 30 percent for severe limitation of function.

Based on a review of the foregoing, the Board finds that a 
separate 10 percent rating is warranted for moderate 
limitation of function of Muscle Group X from the residuals 
of the shell fragment wound.  This is particularly shown in 
the findings from the December 2008 examination, although 
earlier evidence did reveal the Veteran to complain of pain 
described as "deep inside the bone."  Specifically the 
December 2008 examination details the pain on the last 10 
degrees of flexion and throughout dorsiflexion located in the 
calcaneus at the insertion of the Achilles tendon, along with 
objective evidence of tenderness of the Achilles tendon 
itself.  Also noted was some mild numbness in the same 
region.  The X-rays confirmed some changes to the calcaneus 
at the Achilles tendon insert and the examiner opined that 
there was probably damage at the insertion of the Achilles 
tendon from the projectile that could have caused a chronic 
Achilles tendonitis over tendonosis.  This was deemed 
responsible for the Veteran's complaints of ankle pain.  

While there was no increased pain or limited function on 
repetitive use, the findings of pain on motion as described 
above in the December 2008 examination, coupled with the 
evidence of tendon damage, when considered in conjunction 
with the Veteran's complaints of pain deep in the heel bone 
described in the 2007 VA examination, as well as his July 
2008 hearing testimony regarding pain and fatigue affecting 
his right ankle, more closely resemble the criteria for 
moderate injury to Muscle Group X, thereby warranting a 
separate 10 percent rating, effective from the date of claim.  
There is no basis for a rating in excess of this 10 percent 
rating as the evidence fails to show a history or findings 
consistent with moderately severe muscle damage, as described 
above.  

The Board also notes that the December 2008 VA examination 
revealed findings and complaints of numbness over the medial 
and lateral aspect of the calcaneus, described as being in 
the distribution of the medial calcaneal nerve and aural 
nerve.  

Potentially relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), Diagnostic Code 
8526 (for the anterior crural nerve/femoral) and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  
For each of the codes, mild incomplete paralysis warrants a 
10 percent evaluation at most.  However a separate 10 percent 
rating is not warranted in this instance where the Veteran 
has already been found to meet a 10 percent rating for the 
injury to Muscle Group X, as 38 C.F.R. § 4.55 (a) prohibits 
combining a muscle injury rating with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  The injuries to the 
muscle and the nerves in this case are not shown to affect 
entirely different functions.  

The Board also finds that a rating in excess of 10 percent is 
not warranted under other potentially applicable Diagnostic 
Codes such as 5271 for limitation of ankle motion or 5284 for 
other foot injuries under 38 C.F.R. § 4.71a.  Both these 
Diagnostic Codes assign a 10 percent rating for moderate 
limitation of motion or moderate foot injury.  As the foot 
disorder and limitation of motion as described above is no 
more than moderate and fail to show marked limitation of 
motion or moderately severe foot injury, higher ratings under 
these Diagnostic Codes are not warranted.  

In sum, a separate 10 percent rating for the muscle injury to 
the Muscle Group X is warranted but the evidence is against a 
rating in excess of 10 percent throughout this appeal, and 
the evidence is against a rating in excess of 10 percent for 
the scar of the right heel.  Hart, supra. 




ORDER

A rating in excess of 10 percent disabling for residuals of 
laceration to the right heel, with scar is denied. 

A separate 10 percent rating for residuals of laceration to 
the right heel with damage to the Achilles tendon insert is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


